UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-1653



THOMAS P. DALY,

                  Plaintiff - Appellant,

          v.


TRUDY ZOBEL; DAVID HINSON; JOHN RODRIGUEZ,
Officer; CAPTAIN DONOGHUE,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:06-cv-01733-DCN)


Submitted:   March 31, 2008                 Decided:   April 14, 2008


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chalmers C. Johnson, CHALMERS JOHNSON LAW FIRM, LLC, Mt. Pleasant,
South Carolina, for Appellant. Alice F. Paylor, ROSEN, ROSEN &
HAGOOD, LLC, Charleston, South Carolina; David Leon Morrison,
Michael B. Wren, DAVIDSON, MORRISON & LINDEMANN, PA, Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Thomas Daly appeals from the district court’s order

dismissing his claims arising out of his arrest and prosecution

following an incident at his daughter’s elementary school.      The

charges were ultimately dismissed and Daly filed, in state court,

a complaint asserting a state law claim for malicious prosecution

and a federal claim pursuant to 42 U.S.C. § 1983 (2000).   He later

amended the complaint to ostensibly remove the § 1983 claim but

left two references to that statute in the amended complaint.   The

Defendants removed the action to federal court based on federal

question jurisdiction, 28 U.S.C. § 1331 (2000), and moved to

dismiss.   Daly then filed a motion to amend the complaint based on

“typographical errors”   but did not identify those errors, nor did

Daly seek a remand to state court.   Along with the motion to amend,

Daly’s attorney included a proposed amended complaint that mirrored

the amended complaint filed in state court, except that it makes no

reference to § 1983.

           The Defendants moved for summary judgment, arguing that

Daly’s allegations failed to state a claim either under state law

or § 1983.    In response, Daly stated that he had withdrawn the

§ 1983 claim, but then went on to address the merits of that claim.

The district court treated Daly’s motion to amend the complaint as

a motion to voluntarily dismiss his § 1983 claim, and granted the

motion. The court then exercised its supplemental jurisdiction and


                               - 2 -
concluded that the remaining state claims failed on the merits.

Daly noted a timely appeal.

            Daly’s sole claim on appeal is that the district court

abused its discretion in exercising supplemental jurisdiction after

he moved to dismiss the only federal claim.

            In determining whether a plaintiff’s claim arises under

federal law, for purposes of federal question jurisdiction under

§ 1331, district courts apply the “well-pleaded complaint rule,”

which holds that courts ordinarily “look no farther than the

plaintiff’s complaint in determining whether a lawsuit raises

issues    of     federal   law   capable   of   creating   federal-question

jurisdiction under 28 U.S.C. § 1331.”           Custer v. Sweeney, 89 F.3d

1156, 1165 (4th Cir. 1996).        “The general rule, of course, is that

a plaintiff is the ‘master of the claim,’ and he may ‘avoid federal

jurisdiction by exclusive reliance on state law’ in drafting his

complaint.”        Caterpillar Inc. v. Williams, 482 U.S. 386, 392

(1987).

               Daly’s amended complaint was far from a work of clarity.

However, § 1983 is specifically referenced in paragraphs 144 and

146 (notwithstanding the drafter’s notes) and the allegations, if

true, could have stated a § 1983 action.         Moreover, when made aware

of the supposed error, counsel did not unequivocally assert an

intent to withdraw the federal cause of action nor did she move to

remand the case to state court.         On these facts, we find that the


                                     - 3 -
district       court    properly   construed        the   amended   complaint    to

sufficiently identify a § 1983 claim and, therefore, the court had

jurisdiction under § 1331.

               Once the district court dismissed the federal claim, the

court had the authority to retain jurisdiction over the state law

claims that were closely related to the original claims.                         See

United Mine Workers of America v. Gibbs, 383 U.S. 715, 725 (1966);

28 U.S.C. § 1367(a).        We have recognized that “trial courts enjoy

wide latitude in determining whether or not to retain jurisdiction

over state claims when all federal claims have been extinguished.”

Shanaghan v. Cahill, 58 F.3d 106, 110 (4th Cir. 1995).                            In

exercising that discretion, the district court should consider

“convenience and fairness to the parties, the existence of any

underlying issues of federal policy, comity, and considerations of

judicial economy.”        Id.

               Here, the court specifically found that it was familiar

with the facts and issues in the case, the action had progressed to

the summary judgment stage, and a remand to state court would be a

waste of judicial resources.           Given these findings, we cannot say

that    the    district    court   abused     its    discretion     in   exercising

supplemental       jurisdiction        over    Daly’s      state     law   claims.

Accordingly, we affirm. We dispense with oral argument because the

facts    and    legal    contentions    are    adequately     addressed     in   the




                                       - 4 -
materials   before   the   court   and     argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                   - 5 -